 

 



EXHIBIT 10.1

 

 

AMENDMENT TO LOAN AND SECURITY AGREEMENTS

AND PROMISSORY NOTES

 

This Amendment (“Amendment”) is made this 5th day of March, 2015, by and between
InterCore, Inc., a Delaware corporation (“InterCore”), and its wholly owned
subsidiary SRG International, Inc., a Canadian corporation (“SRG”) on the one
hand (collectively, the “Companies”); and Rhine Partners, LP, a Texas limited
partnership (the “Lender”), on the other hand, to amend the terms of certain
Loan and Security Agreements and Promissory Notes as set forth on Exhibit A
attached hereto, and entered into by and between the parties (the “Loan
Agreements”). The Companies and Rhine each shall be referred to herein as a
“Party” and collectively as the “Parties”. In the event the terms of the Loan
Agreements and this Amendment conflict, the terms of this Amendment control. Any
defined terms herein that are not defined herein have the meaning set forth in
the Loan Agreements.

 

WHEREAS, in the Loan Agreements, Lender agreed to loan the Companies money, and
in exchange received the Loan Agreements covering the terms of the loans, which
included the right to convert the principal amounts due under the Loan
Agreements into either shares of InterCore’s Series D Preferred Stock or into
shares of InterCore’s common stock; and

 

WHEREAS, the Parties have renegotiated the terms of the Loan Agreements whereby
the Lender has agreed to give up the conversion rights in the Loan Agreements in
exchange for receiving warrants to purchase shares of InterCore’s common stock,
as set forth herein.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1)               The Parties agree to modify, and hereby do modify, the terms of
the Loan Agreements set forth on Exhibit A as necessary to make the Loan
Agreements, and any corresponding promissory notes, non-convertible, such that
the principal amounts are no longer convertible into shares of InterCore’s
Series D Preferred Stock or shares of InterCore’s common stock; and

 

2)               In exchange for the Lender agreeing to amend the Loan
Agreements, InterCore agrees to issue Lender a warrant to purchase 1,500,000
shares of InterCore’s common stock at an exercise price of One Dollar ($1) per
share, with a cashless exercise provision, and which purchase right expires four
(4) years from the date of this Amendment.

 



1

 

 

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment as of the date first
above written. This Amendment may be signed in counterparts and facsimile
signatures are treated as original signatures.

 

 

“InterCore” “SRG”     InterCore, Inc. SRG International, Inc., a Delaware
corporation a Canadian corporation         /s/ James F. Groelinger /s/ Raphael
Huppe By: James F. Groelinger By: Raphael Huppe Its: Chief Executive Officer
Its: Chief Technology Officer             “Lender”       Rhine Partners, LP   a
Texas limited partnership           /s/ Trisha L. Grencer   By: Trisha L.
Grencer, Managing Member   Richson Investments, LLC, it General Partner      

 



 

2

 



 



EXHIBIT A

 

Loan Agreements with Rhine Partners, LP

 

 

Agreement  Date  Principal       Amount         Loan and Security Agreement 
 May 5, 2014   $3,827,073  Loan Agreement   December 8, 2014   $300,000  Loan
Agreement   December 31, 2014   $260,000  Loan Agreement   January 14, 2015  
$300,000  Loan Agreement   January 30, 2015   $220,000 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 